Case 1:19-cv-09365-AKH Document 1-36 Filed 10/09/19 Page 1of3

SURROGATE'S COURT OF THE STATE OF NEW YORK

COUNTY OF NEW YORK

 

In the Matter of the Petition of Dalia Genger, as Trustee

of the Orly Genger 1993 Trust, Created by Trust Agreement
Dated December 13, 1993 between ARIE GENGER, as
Grantor, and LAWRENCE M. SMALL and SASH A.
SPENCER, as Trustees, to Turnover Property to the Orly
Genger 1993 Trust.

 

In the Matter of DALIA GENGER, trustee of the ORLY
GENGER 1993 TRUST,

Petitioner,
- against -
ORLY GENGER, ARIE GENGER, GLENCLOVA
INVESTMENT COMPANY, TR INVESTORS, LLC, NEW
TR EQUITY I, LLC, NEW TR EQUITY II, LLC, TRANS-
RESOURCES, INC., ARNOLD BROSER, DAVID
BROSER, JOHN DOES 1-20, and JANE DOES 1-20,

Respondents.

 

 

FILE NO. 2008-0017/E

Hon. Nora S. Anderson

NOTICE OF MOTION

PLEASE TAKE NOTICE THAT upon the Memorandum of Law in Support of

the TR Entities' Motion to Dismiss the Amended Petition for Turnover of Trust Property and

Other Relief, the Affirmation of John Boyle in Support dated May 7, 2018 and all exhibits

attached thereto, the Affirmation of Mark S. Hirsch in Support dated May 7, 2018, and all prior

pleadings and proceedings heretofore, respondents Glenclova Investment Company, TR

Investors, LLC, New TR Equity I, LLC, New TR Equity II, LLC, and Trans-Resources, LLC

(collectively the "TR Entities") will move this court, sitting at 31 Chambers Street, New York,

New York 10007, on June 1, 2018, at 10:00 a.m., or as soon thereafter as counsel can be heard,

for an Order pursuant to CPLR 213, CPLR 214, CPLR 311, CPLR 311-a, CPLR 1001, CPLR
Case 1:19-cv-09365-AKH Document 1-36 Filed 10/09/19 Page 2 of 3

1003, CPLR 3016(b), CPLR 3211(a) (1), (3), (4), (5), (7), (8) and (10), and SCPA 203, SCPA

301, SCPA 306, SCPA 307, and SCPA 308 dismissing the Amended Petition as against the TR

Entities.

PLEASE TAKE NOTICE that pursuant to CPLR 2214(b), answering papers, if

any, and cross-motion, if any, must be served upon the undersigned at least seven (7) days before

the return date of this motion.

Dated: May 7, 2018
New York, NY

To:

JUDITH LISA BACHMAN, ESQ.
254 S. Main Street, Suite 306
New City, New York 10956

(845) 639-3210

Attorney for Petitioner Dalia Genger

SKAQDEN, ARPS, SLATE,

9 [8 L LLP
/ UZ. we 4 a

ohy Boyle
Fodr Times Square
ew York, New York 10036
(212) 735-3000
john.boyle@skadden.com

Attorneys for Respondents Glenclova
Investment Co., TR Investors, LLC, New TR
Equity I, LLC, New TR Equity IT, LLC, and
Trans-Resources, LLC

KASOWITZ BENSON TORRES LLP
Michael Paul Bowen

1633 Broadway

New York, New York 10019

(212) 506-1700

Attorneys for Respondent Orly Genger
Case 1:19-cv-09365-AKH Document 1-36 Filed 10/09/19 Page 3 of 3

KELLEY DRYE & WARREN LLP
John Dellaportas

101 Park Avenue

New York, NY 10178

(212) 808-5000

Attorneys for Sagi Genger, as Trustee of
the Sagi Genger 1993 Trust

Leon Friedman

685 Third Ave, 25th floor
New York, N.Y. 10017
(646) 825-4398

Attorney for Respondent Arie Genger

Mitchell D. Goldberg, Esq.

THE FREYBERG LAW GROUP
950 Third Avenue

32nd Floor

New York, NY 10022

(212) 983-1221

Attorney for Respondents David Broser
and Arnold Broser
